      Case: 1:21-cv-00748 Document #: 1 Filed: 02/09/21 Page 1 of 22 PageID #:1



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 ADRIAN COSS,

              Plaintiff,

 v.                                                      CASE NO. 1:21-cv-748

 MIDLAND CREDIT MANAGEMENT, INC.,
                                                         JURY TRIAL DEMANDED
              Defendant.

                                        COMPLAINT

      NOW comes Plaintiff ADRIAN COSS, by and through his undersigned attorneys,

and complaining as to the conduct of Defendant MIDLAND CREDIT MANAGEMENT,

INC., asserts the following claims:

                             I. Jurisdiction, Parties and Venue

       1.     This civil action arises under and is brought pursuant to the FDCPA and

subject matter jurisdiction is conferred upon this Court by 15 U.S.C §1692, as well as

28 U.S.C. §§1331 and 1337, as the action arises under the laws of the United States.

       2.     Plaintiff ADRIAN COSS (“Plaintiff”) is a consumer who is a citizen of the

State of Illinois and lives in this Judicial District.

       3.     Plaintiff brings this action for damages pursuant to the Fair Debt

Collection Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq.

       4.     Defendant MIDLAND CREDIT MANAGEMENT, INC. (“Defendant”) is

incorporated in the State of Kansas and maintains its principal place of business at

3111 Camino Del Rio North, Suite 1300, San Diego, California 92108.

       5.     This Civil Action arises out of Defendant’s attempts to collect from Plaintiff

a purported consumer debts that were allegedly incurred by Plaintiff in relation to a

credit card issued by Credit One Bank (at times the “Subject Debt” or “Credit One Debt”).


                                               1
      Case: 1:21-cv-00748 Document #: 1 Filed: 02/09/21 Page 2 of 22 PageID #:2



       6.     The Subject Debt was incurred for personal, family and household

purposes as the term “debt” is defined by Section 1692a(5) of the FDCPA.

       7.     Venue is proper pursuant to 28 U.S.C. §1391 as Defendant conducts

substantial debt collection business in this judicial district and the subject collection

letters and envelopes used to mail the collection letters were sent to Plaintiffs’ residential

address which is located within this judicial district.

                II.    Background Facts Related to Defendant’s Conduct

       8.     Defendant acted as debt collector in attempting to collect Subject Debt.

       9.     The Subject Debt was purportedly purchased by Defendant from Credit

One Bank, N.A.

       10.    Alternatively, Subject Debt was purportedly purchased by Defendant from

Midland Credit Funding, LLC (“Midland Funding”) where Midland Funding purchased

the debt from Credit One Bank, N.A.

       11.    Midland Funding is a debt buyer and is one of the largest debt buyers in

the United States.

       12.    According to a website operated by Defendant:

              Midland Funding, LLC is one of the nation’s largest owners of unpaid
              debts. Midland Funding owns accounts that have been charged off by the
              original lender.

              Charge offs happen after a lender doesn’t receive payments for a period of
              time or payments are less than the minimum amount due. Lenders then
              close these accounts and sell them to companies like Midland Funding or
              MCM.

https://www.midlandcredit.com/who-is-mcm/midland-funding-llc/

       13.    Defendant’s website explains its business as follows:

              Midland Credit Management services accounts owned by Midland Funding
              and accounts owned by MCM.

Id.


                                              2
     Case: 1:21-cv-00748 Document #: 1 Filed: 02/09/21 Page 3 of 22 PageID #:3



      14.    Defendant’s website also describes itself as follows:

             Midland Credit Management (MCM) connects with consumers every day
             to help resolve past-due debts. We specialize in servicing accounts that
             have fallen behind and have been charged off by the lender. When
             lenders close these accounts, they often sell them to companies like
             MCM.

             If you’ve heard from us, your lender has probably charged off one of your
             accounts and sold it to us. MCM enjoys longstanding relationships with
             major financial institutions and retailers across the country.

https://www.midlandcredit.com/who-is-mcm/

      15.    Defendant routinely collects consumer debts owned by Midland Funding.

      16.    Alternatively Defendant routinely collects consumer debts that it owns

where the debts were originally purchased by Midland Funding from the original creditor

or another debt buyer.

      17.    Defendant purchases defaulted consumer debts from original creditors.

      18.    Defendant purchases defaulted consumer debts from other debt buyers.

      19.    Plaintiff is a “consumer” as defined by § 1692a(3) of the FDCPA.

      20.    Defendant is a “debt collector” as defined Section 1692a(6) of the FDCPA,

because it regularly uses the mail and/or the telephone to collect, or attempt to collect,

delinquent consumer accounts.

      21.    Defendant’s efforts to adhere to certain requirements of the FDCPA

plausibly suggest that Defendant regarded each of the Subject Debts to be a “debt” as

this term is defined by Section 1692a(5) of the FDCPA.

      22.    Defendant “is a subsidiary of Encore Capital Group, which is a public

company traded on the NASDAQ stock exchange as ECPG.” Id.

      23.    As recently as September 8, 2020, the Consumer Financial Protection

Bureau (“CFPB”) sued Defendant and Midland Funding in the Southern District of




                                            3
     Case: 1:21-cv-00748 Document #: 1 Filed: 02/09/21 Page 4 of 22 PageID #:4



California for violating the FDCPA. See, Complaint, ECF #1 in 3:20-cv-01750-GPC-

KSC.1

        24.   According to the CFPB’s press release:

              The Bureau’s complaint, filed in federal district court in the
              Southern District of California, specifically alleges that since
              September 2015, Encore and its subsidiaries violated the consent
              order by suing consumers without possessing required
              documentation, using law firms and an internal legal department
              to engage in collection efforts without providing required
              disclosures, and failing to provide consumers with required loan
              documentation after consumers requested it. The Bureau also
              alleges that the companies violated the consent order, the CFPA,
              and the FDCPA by suing consumers to collect debts even though
              the statutes of limitations had run on those debts and violated the
              consent order by attempting to collect on debts for which the
              statutes of limitations had run without providing required
              disclosures. The Bureau further alleges that the companies violated
              the CFPA by failing to disclose possible international-transaction
              fees to consumers, thereby effectively denying consumers an
              opportunity to make informed choices of their preferred payment
              methods. The Bureau also alleges that each violation of the consent
              order constitutes a violation of the CFPA.

https://www.consumerfinance.gov/about-us/newsroom/cfpb-sues-debt-collectors-

and-debt-buyers-encore-capital-group-et-al/

                              III.    Summary of the FDCPA

        25.   Section 1692of the FDCPA contains “Congressional findings” and a

“declaration of purpose” and states as follows:

              (a) Abusive practices
              There is abundant evidence of the use of abusive, deceptive, and
              unfair debt collection practices by many debt collectors.
              Abusive debt collection practices contribute to the number of
              personal bankruptcies, to marital instability, to the loss of jobs,
              and to invasions of individual privacy.
              (b) Inadequacy of laws
              Existing laws and procedures for redressing these injuries are
              inadequate to protect consumers.


1
 The Complaint can be found at https://files.consumerfinance.gov/f/documents/cfpb_encore-
capital-group-et-al_complaint_2020-08.pdf

                                            4
     Case: 1:21-cv-00748 Document #: 1 Filed: 02/09/21 Page 5 of 22 PageID #:5



             (c) Available non-abusive collection methods
             Means other than misrepresentation or other
             abusive debt collection practices are available for the effective
             collection of debts.
             (d) Interstate commerce
             Abusive debt collection practices are carried on to a substantial
             extent in interstate commerce and through means and
             instrumentalities of such commerce. Even where
             abusive debt collection practices are purely intrastate in
             character, they nevertheless directly affect interstate commerce.
             (e) Purposes
             It is the purpose of this subchapter to eliminate
             abusive debt collection practices by debt collectors, to insure that
             those debt collectors who refrain from using
             abusive debt collection practices are not competitively
             disadvantaged, and to promote consistent State action to
             protect consumers against debt collection abuses.

See,15 U.S.C. § 1692.

      22.    One the stated purposes of the FDCPA was to address “the use of abusive,

deceptive, and unfair debt collection practices by many debt collectors.” 15 U.S.C. §

1692(a).

      26.    In enacting the FDCPA, Congress determined that “[a]busive debt

collection practices contribute to” societal harms, include increasing “the number of

personal bankruptcies,” “marital instability,” “the loss of jobs,” and “invasions of

individual privacy.” 15 U.S.C. § 1692(a).

      27.    In enacting the FDCPA, Congress determined that “[e]xisting laws … are

inadequate to protect consumers” and that “[m]eans other misrepresentation or other

abusive debt collection practices are available for the effective collection of debts.” 15

U.S.C. §§ 1692(b)-(c).

      28.    The FDCPA provides that “[m]eans other than misrepresentation or other

abusive debt collection practices are available for the effective collection of debts.” 15

U.S.C. § 1692(c).


                                            5
     Case: 1:21-cv-00748 Document #: 1 Filed: 02/09/21 Page 6 of 22 PageID #:6



       29.      Section 1692f(8) of the FDCPA which prohibits a debt collector from:

                Using any language or symbol, other than the debt collector’s
                address, on any envelope when communicating with
                a consumer by use of the mails or by telegram, except that
                a debt collector may use his business name if such name does
                not indicate that he is in the debt collection business.

       30.      As described throughout, Defendant has violated the prohibitions of

Sections 1692e and 1692f(8) of the FDCPA to gain a competitive advantage over other

debt collectors that attempt to collect charged-off consumer credit card debts that have

been sold by the original creditor.

       31.      In Preston v. Midland Credit Mgmt., 948 F.3d 772 (7th Cir. 2020) the

Seventh Circuit held that Defendant violated Section 1692f(8) of the FDCPA by placing

the words “TIME SENSITIVE DOCUMENT” on an envelope used to transmit a collection

letter to an Illinois consumer. In reversing the district court’s order granting Defendant’s

12(b)(6) motion to dismiss, the Seventh Circuit held as follows:

             On its face, the prohibition is clear: use of any language or symbol on
             an envelope, except for the debt collector's name (if it does not indicate
             that the collector is in the business of debt collection) and the debt
             collector's address, violates subsection (8).
                                          ***
             The statutory language does, in fact, prohibit debt collectors from
             sending communications to consumers in envelopes bearing symbols
             that are indicative of debt collection. The language of the statute simply
             draws a clear line to ensure that consumers' rights are not lost in the
             interpretation of more subtle language.
                                           ***
             In sum, the meaning of § 1692f(8) is clear: When a debt collector
             communicates with consumers through the mails, it may not use any
             language or symbol on the envelope except for its business name or
             address, as long as the name does not indicate that he is in the debt
             collection business. Turning to the facts here, there is no question that
             the language "TIME SENSITIVE DOCUMENT" appears on the envelope
             enclosing a communication to a consumer. It is equally apparent that
             the language at issue does not fall within the itemized exception set
             forth in subsection (8): It is not Midland's name nor its address. The
             inclusion of this phrase thus violates § 1692f(8), and the district court
             erred in dismissing the claim set forth in Count I of Mr. Preston's

                                                6
        Case: 1:21-cv-00748 Document #: 1 Filed: 02/09/21 Page 7 of 22 PageID #:7



               complaint.

Preston, 948 F.3d 776-77, 781, 783-84 (emphasis in original).

         32.      As explained by Defendant’s counsel during oral argument in the case of

Preston v. Midland Credit Mgmt., 948 F.3d 772 (7th Cir. 2020), Defendant’s use of the

words “TIME SENSITIVE DOCUMENT” on envelopes was done with the express purpose

of drawing consumers’ attention of the contents of the envelopes.2

         33.      The same attorney that represented Defendant during oral arguments in

Preston v. Midland Credit Mgmt. conveyed a different message to attorneys and debt

buyers attending a seminar during a debt buying conference where he rhetorically asked

the audience members, “Who’s going to read and understand these words on this

letter?”:




2
    See, http://media.ca7.uscourts.gov/sound/2019/dl.18-3119.18-3119_05_29_2019.mp3

                                              7
     Case: 1:21-cv-00748 Document #: 1 Filed: 02/09/21 Page 8 of 22 PageID #:8



       34.    Thereafter, the attorney answered his question by rhetorically asking:




       35.    Next, defense counsel in Preston v. Midland Credit Mgmt. offered his

opinion as to the level of sophistication of the consumers that Defendant targets, where

he questioned whether legislative or court-mandated time-barred debt disclosures on

collection letters truly impacted collection efficiencies:




                                              8
Case: 1:21-cv-00748 Document #: 1 Filed: 02/09/21 Page 9 of 22 PageID #:9




                                   9
    Case: 1:21-cv-00748 Document #: 1 Filed: 02/09/21 Page 10 of 22 PageID #:10



       36.    Defendant’s counsel in Preston v. Midland Credit Mgmt. went on say:




       37.    Thereafter, Defendant’s counsel in Preston v. Midland Credit Mgmt.

answered his own question by stating:




       38.    Citing to his actual experience, Defendant’s counsel said: “I depose these

plaintiff in these lawsuits, and they don’t even read the letter”:




                                            10
    Case: 1:21-cv-00748 Document #: 1 Filed: 02/09/21 Page 11 of 22 PageID #:11




       39.      The above screen captures depict the speaker and the words uttered

during a debt buying conference that was filmed and shown on a television program

entitled     “Debt    Buyers:   Last   Week   Tonight     With    John   Oliver,     hosted   at

https://www.youtube.com/watch?v=hxUAntt1z2c Mr. Oliver was less than pleased

with the above attorney’s comments, resulting in Mr. Oliver swearing after watching the

above comments.

       40.      Section 1692f(8)'s prohibition on the language and symbols that debt

collectors may employ on envelopes when communicating with consumers protects a

consumer's privacy interest. A consumer’s privacy interest is a concrete one insofar as

an invasion of privacy is a harm that has traditionally been regarded as providing a

basis for a lawsuit in English or American courts.

       IV.      Additional Background Facts Supporting Each Cause of Action

       41.      The    FDCPA    protects   ethical   collectors   from   being     competitively

disadvantaged. 15 U.S.C. § 1692(e).

       42.      In order to gain a competitive advantage over other debt collectors, and in

defiance of the prohibitions set forth by Section 1692f(8) of the FDCPA, Defendant sends


                                              11
    Case: 1:21-cv-00748 Document #: 1 Filed: 02/09/21 Page 12 of 22 PageID #:12



collection letters to consumers in this judicial district inside of envelopes marked with

the words “TIME SENSITIVE DOCUMENT” or “IMPORTANT DOCUMENT ENCLOSED

ATTENTION REQUESTED”.

      43.    The competitive advantage that Defendant gains by using envelopes

marked with the words “TIME SENSITIVE DOCUMENT” or “IMPORTANT DOCUMENT

ENCLOSED ATTENTION REQUESTED” is that Defendant knows that consumers are

more likely to open the envelopes marked with these words than envelopes that do not

contain these words.

      44.    Defendant knows that by enclosing collection letters inside of envelopes

marked with the words “TIME SENSITIVE DOCUMENT” or “IMPORTANT DOCUMENT

ENCLOSED, ATTENTION REQUESTED”, consumers are more likely read the enclosed

letter and pay the subject debt – than if the letter was sent in a plain envelope.

      45.    Defendant knows that by enclosing collection letters inside of envelopes

marked with the words “TIME SENSITIVE DOCUMENT” or “IMPORTANT DOCUMENT

ENCLOSED ATTENTION REQUESTED”, consumers are more likely read the enclosed

letter and call or otherwise interact with Defendant regarding the subject debt.

      46.    This form of interaction leads to confirmation that the consumer can be

reached via mail or phone, and this leads to additional communications and pressure

tactics to cause the responding consumer to pay the subject debts.

      47.    Defendant has determined that it collects more money from consumers

when it sends letters enclosed within envelopes marked with the words, “TIME

SENSITIVE DOCUMENT” and “IMPORTANT DOCUMENT ENCLOSED ATTENTION

REQUESTED”, notwithstanding the fact that Section 1692f(8) of the FDCPA prohibits

this type of wording.




                                            12
    Case: 1:21-cv-00748 Document #: 1 Filed: 02/09/21 Page 13 of 22 PageID #:13



   V. Defendant’s Collection Activities

      48.    Within the past year, Defendant sent Plaintiff numerous collection letters

in an attempt to collect the Subject Debts.

      49.    At least one of the envelopes that Defendant used to send the subject

collection letters were mailed to Plaintiff inside of envelopes that contained the words

“TIME SENSITIVE DOCUMENT” on its exterior in bold font.

      50.    At least one of the envelopes that Defendant used to send collection letters

to Plaintiff were mailed to Plaintiff inside of envelopes that contained the words

“IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED” on its exterior in

embossed (raised) lettering.

      51.    When Plaintiff observed the words “TIME SENSITIVE DOCUMENT” and

“IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED”, his attention was

immediately drawn to these words.

      52.    Defendant’s unlawful use of the words “TIME SENSITIVE DOCUMENT”

and “IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED” on its envelopes

created a false sense of urgency for Plaintiff who was struggling to pay down his debts

after encountering financial difficulties beyond his control.

      53.    Defendant used the words “TIME SENSITIVE DOCUMENT” and

“IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED”, as opposed to using

plain envelopes, because Defendant knew that consumers like Plaintiff would be drawn

to these words, and thus more likely to open the envelopes and contact Defendant about

the contents of the enclosed letters.

      54.    Defendant’s use of the words “TIME SENSITIVE DOCUMENT” and

“IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED” on envelopes to mail




                                              13
    Case: 1:21-cv-00748 Document #: 1 Filed: 02/09/21 Page 14 of 22 PageID #:14



collection letters to consumers was undertaken to gain a competitive advantage over

debt collectors.

       55.    Defendant’s use of the words “TIME SENSITIVE DOCUMENT” and

“IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED” on envelopes to mail

collection letters to consumers violated Section 1692f(8) of the FDCPA.

       56.    As a result of the “IMPORTANT DOCUMENT ENCLOSED ATTENTION

REQUESTED” disclosure on the face of the subject envelopes, Plaintiff immediately

opened the collection letter to determine why Defendant designated the enclosed

collection letter as being and “IMPORTANT DOCUMENT” which was marked with the

words “ATTENTION REQUESTED”.

       57.    The above response was consistent with Defendant’s intentions.

       58.    After Plaintiff opened the so-called “TIME SENSITIVE DOCUMENT”

envelope, he was anxious, frustrated and distressed to after learning there was no

content that was obviously or clearly “time sensitive” relative to the contents of the

collection letter contained within the envelope.

       59.    After Plaintiff opened the so-called “IMPORTANT DOCUMENT ENCLOSED”

envelope, he was anxious, frustrated and distressed to after learning there was no

content that was obviously or clearly “IMPORTANT” relative to the contents of the

collection letter contained within the envelope.

       60.    Reading the words “TIME SENSITIVE DOCUMENT” caused Plaintiff to

worry about the contents of the enclosed letter, as he was concerned about the so-called

“TIME SENSITIVE” nature of the enclosed collection letter. Plaintiff’s response was

consistent with Defendant’s intentions.




                                           14
    Case: 1:21-cv-00748 Document #: 1 Filed: 02/09/21 Page 15 of 22 PageID #:15



      61.    Plaintiff immediately grew nervous and anxious to learn the contents of

the letter that was contained within the so-called time “TIME SENSITIVE” nature of the

enclosed collection letter. This response was consistent with Defendant’s intentions.

      62.    As a result of the “TIME SENSITIVE DOCUMENT” disclosure on the face

of the subject envelopes, Plaintiff immediately opened the collection letter to determine

why Defendant designated the enclosed collection letter as being “TIME SENSITIVE”.

This response was consistent with Defendant’s intentions.

      63.    Reading the words “IMPORTANT DOCUMENT ENCLOSED ATTENTION

REQUESTED” caused Plaintiff to worry about the contents of the enclosed collection

letter, as he was concerned to learn why the “IMPORTANT” nature of the enclosed

collection letter and why Defendant wrote “ATTENTION REQUESTED” on the face of the

envelope.

      64.    Plaintiff’s response was consistent with Defendant’s intentions.

      65.    To embarrass Plaintiff and cause him to pay the Subject Debt, Defendant

used the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT DOCUMENT

ENCLOSED ATTENTION REQUESTED” on envelopes because it knew that third-parties

would recognize Defendant’s return and understand that the enclosed letters related to

defaulted debts.

      66.    Further, Defendant’s unlawful use of the words “TIME SENSITIVE

DOCUMENT” and “IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED” on

its envelopes caused third-parties to realize that Plaintiff owed money to a debt collector

where the Subject Debt –based upon the specific words chosen by Defendant informed

third-parties that Plaintiff owed a debt that was “TIME SENSITIVE” in nature or where

an “IMPORTANT DOCUMENT [WAS] ENCLOSED” and/or that the enclosed collection

letter required Plaintiff’s “ATTENTION”.


                                            15
    Case: 1:21-cv-00748 Document #: 1 Filed: 02/09/21 Page 16 of 22 PageID #:16



      67.    None of the collection letters that Defendant mailed to Plaintiff truly

contained any “time sensitive document” because it was Defendant’s practice to

continually offer similar discounted payment options.

      68.    The fact that Defendant would repeatedly renew discounted payment

options was not known to Plaintiff when he first read letters that were mailed to him

inside of envelopes marked with the words “TIME SENSITIVE DOCUMENT”.

      69.    None of the enclosed collection letters contained an “important document”

because it was Defendant’s practice to continually offer similar discounted payment

options.

      70.    The fact that Defendant would repeatedly renew discounted payment

options was not known to Plaintiff when he first read letters that were mailed to him

inside of envelopes marked with the words “IMPORTANT DOCUMENT ENCLOSED

ATTENTION REQUESTED”.

      71.    As a result of Defendant’s purposeful and knowing conduct, Plaintiff

suffered concrete harm as a result of Defendant’s actions, in the form of confusion,

aggravation, embarrassment and emotional distress.

      72.    Plaintiff was further subjected to deceptive and misleading conduct by

Defendant which materially impacted and shaped his reaction and course of conduct in

response to Defendant’s collection efforts.

      73.    For example, in an attempt to pay down the Subject Debt as a result of

Defendant using the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT

DOCUMENT ENCLOSED ATTENTION REQUESTED”, on more than one occasion,

Plaintiff attempted to collect funds necessary to pay down the Subject Debt – at the

expense of not paying down a debt that was in fact more words “TIME SENSITIVE”

and/or “IMPORTANT” than the Subject Debt.


                                              16
    Case: 1:21-cv-00748 Document #: 1 Filed: 02/09/21 Page 17 of 22 PageID #:17



       74.    Defendant’s conduct also posed a material risk of harm to the interests

protected by the FDCPA, including Plaintiff’s interest in receiving truthful and accurate

information regarding Defendant’s collection efforts,

       75.    Defendant’s conduct also violated one of the FDCPA’s identified interests

in ensuring that otherwise compliant debt collectors are not disadvantaged in the

marketplace through unlawful conduct.

       76.    Defendant’s actions only served to stress out and embarrass Plaintiff and

force him to open the subject envelopes for the purpose of increasing the likelihood with

which Defendant would be able to obtain money from Plaintiff.

       77.    Prior and subsequent collection letters merely offered the same,

regurgitated discounted payment offers despite the fact that Defendant likely bought

the Subject Debt for less than 10% of the amount owed.

       VI.    Causes of Action

                Count I – Violations of Section 1692e of the FDCPA

       78.    Plaintiff ADRIAN COSS repeats and alleges paragraphs 1 through 77 as

though fully set forth herein.

       79.    The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from

using “any false, deceptive, or misleading representation or means in connection with

the collection of any debt.

       80.    Defendant violated §1692e when it used deceptive means to collect and/or

attempt to collect the subject debt. Specifically, it was deceptive for Defendant to

implicitly represent that it could include the words “TIME SENSITIVE DOCUMENT”

and “IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED” printed on an

envelope containing a collection letter that was not inherently time-sensitive in nature.




                                           17
    Case: 1:21-cv-00748 Document #: 1 Filed: 02/09/21 Page 18 of 22 PageID #:18



      81.    The FDCPA specifically prohibits debt collectors from including this type

of language on its envelopes, thus Defendant acted deceptively by including it in clear

violation of the FDCPA.

      82.    As set forth above, Defendant’s practice of mailing collection letters inside

of envelopes marked with the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT

DOCUMENT ENCLOSED ATTENTION REQUESTED” constituted an false, deceptive, or

misleading representation or means in connection with the collection of the subject debt

- where the discounted payment options set forth on the enclosed collection letters were

not inherently time-sensitive in nature in light of similar discounted payment offers that

Defendant would later mail to Plaintiff.

      83.    For the above reasons, Defendant’s conduct in attempting to collect the

Credit One Debt by mailing discounted payment letters inside of envelopes marked with

the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT DOCUMENT ENCLOSED

ATTENTION REQUESTED” violated § 1692e.

   WHEREFORE, Plaintiff ADRIAN COSS respectfully requests that this Honorable

Court enter judgment in his favor as follows:

             a. Declaring that the practices complained of herein are unlawful and
                violate the aforementioned bodies of law;

             b. Awarding Plaintiff statutory damages of $1,000.00 as provided under
                15 U.S.C. §1692k(a)(2)(A);

             c. Awarding Plaintiff costs and reasonable attorney fees as provided under
                15 U.S.C. §1692k(a)(3);

             d. Enjoining Defendant from further contacting Plaintiff; and

             e. Awarding any other relief as this Honorable Court deems just and
                appropriate.




                                           18
    Case: 1:21-cv-00748 Document #: 1 Filed: 02/09/21 Page 19 of 22 PageID #:19



               Count II – Violations of Section 1692e(2) of the FDCPA

      84.      Plaintiff ADRIAN COSS repeats and alleges paragraphs 1 through 77 as

though fully set forth herein.

      85.      Section 1692e(2), prohibits a debt collector from engaging in any “false

representation of – (A) the character, amount or legal status of any debt[.]”

      86.      Specifically, Defendant engaged in a “false representation” when it

included the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT DOCUMENT

ENCLOSED ATTENTION REQUESTED” on envelopes that were used to mail collection

letters that was not inherently time-sensitive in nature.

      87.      As set forth above, Defendant’s practice of mailing collection letters inside

of envelopes marked with the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT

DOCUMENT         ENCLOSED        ATTENTION        REQUESTED”      constituted    a    “false

representation” of the character, amount and/or legal status of the Credit One Debt -

where the discounted payment options set forth on the enclosed collection letters were

not inherently time-sensitive in nature in light of similar discounted payment offers that

Defendant would later mail to Plaintiff.

      88.      For the above reasons, Defendant’s conduct in attempting to collect the

Credit One Debt by mailing discounted payment letters inside of envelopes marked with

the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT DOCUMENT ENCLOSED

ATTENTION REQUESTED” violated § 1692e(2)(A).

   WHEREFORE, Plaintiff ADRIAN COSS respectfully requests that this Honorable

Court enter judgment in his favor as follows:

            a. Declaring that the practices complained of herein are unlawful and
               violate the aforementioned bodies of law;

            b. Awarding Plaintiff statutory damages of $1,000.00 as provided
               under 15 U.S.C. §1692k(a)(2)(A);


                                             19
    Case: 1:21-cv-00748 Document #: 1 Filed: 02/09/21 Page 20 of 22 PageID #:20



            c. Awarding Plaintiff costs and reasonable attorney fees as provided
               under 15 U.S.C. §1692k(a)(3);

            d. Enjoining Defendant from further contacting Plaintiff; and

            e. Awarding any other relief as this Honorable Court deems just and
               appropriate.


               Count III – Violations of Section 1692e(10) of the FDCPA

      89.      Plaintiff ADRIAN COSS repeats and alleges paragraphs 1 through 77 as

though fully set forth herein.

      90.      Section §1692e(10) prohibits a debt collector from using “any false,

deceptive, or misleading representation or means in connection with the collection of

any debt.

      91.      Specifically, Defendant engaged in false, deceptive, or misleading

representation or means in connection with the collection of the Credit One Debt when

it included the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT DOCUMENT

ENCLOSED ATTENTION REQUESTED” on envelopes that were used to mail collection

letters that was not inherently time-sensitive in nature.

      92.      As set forth above, Defendant’s practice of mailing collection letters inside

of envelopes marked with the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT

DOCUMENT ENCLOSED ATTENTION REQUESTED” constituted a false, deceptive, or

misleading representation or means in connection with the collection of the Credit one

Debt - where the discounted payment options set forth on the enclosed collection letters

were not inherently time-sensitive in nature in light of similar discounted payment offers

that Defendant would later mail to Plaintiff.

      93.      For the above reasons, Defendant’s conduct in attempting to collect the

Credit One Debt by mailing discounted payment letters inside of envelopes marked with



                                             20
    Case: 1:21-cv-00748 Document #: 1 Filed: 02/09/21 Page 21 of 22 PageID #:21



the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT DOCUMENT ENCLOSED

ATTENTION REQUESTED” violated § 1692e(10).

      WHEREFORE, Plaintiff ADRIAN COSS respectfully requests that this Honorable

Court enter judgment in his favor as follows:

               a. Declaring that the practices complained of herein are unlawful and
                  violate the aforementioned bodies of law;

               b. Awarding Plaintiff statutory damages of $1,000.00 as provided under
                  15 U.S.C. §1692k(a)(2)(A);

               c. Awarding Plaintiff costs and reasonable attorney fees as provided under
                  15 U.S.C. §1692k(a)(3);

               d. Enjoining Defendant from further contacting Plaintiff; and

               e. Awarding any other relief as this Honorable Court deems just and
                  appropriate.


                   Count IV – Violations of Section 1692f(8) of the FDCPA

      94.      Plaintiff ADRIAN COSS repeats and alleges paragraphs 1 through 77 as

though fully set forth herein:

      95.      Defendant violated § 1692f(8) when it attempted to collect the Credit One

Debt when it mailed collection letters to Plaintiff where the envelopes were marked with

the words “TIME SENSITIVE DOCUMENT”.

      96.      Defendant violated § 1692f(8) when it attempted to collect the Credit one

Debt when it mailed collection letters to Plaintiff where the envelopes were marked with

the words “IMPORTANT DOCUMENT ENCLOSED, ATTENTION REQUESTED”.

   WHEREFORE, Plaintiff ADRIAN COSS respectfully requests that this Honorable

Court enter judgment in his favor as follows:

            a. Declaring that the practices complained of herein are unlawful and violate
               the aforementioned bodies of law;

            b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15
               U.S.C. §1692k(a)(2)(A);

                                            21
   Case: 1:21-cv-00748 Document #: 1 Filed: 02/09/21 Page 22 of 22 PageID #:22




         c. Awarding Plaintiff costs and reasonable attorney fees as provided under
            15 U.S.C. §1692k(a)(3);

         d. Enjoining Defendant from further contacting Plaintiff; and

         e. Awarding any other relief as this Honorable Court deems just and
            appropriate.



Dated: February 9, 2021                             Respectfully submitted,

                                                    /s/ James C. Vlahakis
                                                    James C. Vlahakis, Esq.
                                                    Sulaiman Law Group, Ltd.
                                                    2500 S. Highland Ave.,
                                                    Suite 200
                                                    Lombard, IL 60148
                                                    Phone: (630) 575-8181
                                                    jvlahakis@sulaimanlaw.com
                                                    Attorney for Plaintiff




                                         22
